Exhibit 13 SELECTED FINANCIAL DATA (Dollars in thousands, except per share amounts) At or for the Years Ended December 31, 2007 2006 2005 2004 2003 Selected Balance Sheet Data Total assets $ 3,338,392 $ 3,325,563 $ 3,107,889 $ 3,053,587 $ 2,599,487 Cash and investments 548,152 695,222 814,528 952,779 1,058,096 Loans receivable, net of allowance for loan losses 2,482,917 2,339,584 2,027,753 1,847,721 1,364,465 Total deposits 2,699,091 2,667,997 2,471,648 2,430,363 2,111,125 Borrowings and securities sold under agreements to repurchase 154,213 160,622 248,967 254,310 222,398 Junior subordinated debentures 97,941 108,250 77,322 77,322 72,167 Shareholders’ equity 362,177 342,227 295,653 279,220 185,718 Selected Results of Operations Interest income $ 197,823 $ 183,950 $ 153,229 $ 124,269 $ 108,062 Net interest income 98,836 99,078 97,515 89,318 72,287 Provision for loan losses 8,403 3,807 2,310 2,075 4,825 Net interest income after provision for loan losses 90,433 95,271 95,205 87,243 67,462 Non-interest income 26,155 19,746 18,288 19,119 17,356 Non-interest expense 88,963 89,393 84,660 81,152 66,036 Net income 19,352 17,274 19,521 17,629 13,336 Per Share Data (1) Earnings Per Share: Basic $ 0.89 $ 0.81 $ 0.98 $ 0.98 $ 0.88 Diluted 0.86 0.77 0.92 0.91 0.82 Book Value 16.68 15.89 14.76 14.08 11.48 Selected Ratios: Return on average assets 0.58 % 0.53 % 0.63 % 0.63 % 0.59 % Return on average equity 5.45 5.28 6.76 7.80 8.71 Ratio of average equity to average assets 10.72 10.09 9.27 8.08 6.79 (1) Data is adjusted for a 5% stock dividend declared in April 2007. - 1 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (All dollar amounts presented in the tables, except share and per share amounts, are in thousands) ORGANIZATION OF INFORMATION Management’s Discussion and Analysis provides a narrative on the Company’s financial condition and results of operations that should be read in conjunction with the accompanying consolidated financial statements. It includes the following sections: · OVERVIEW · CRITICAL ACCOUNTING POLICIES, JUDGMENTS AND ESTIMATES · RECENT ACCOUNTING PRINCIPLES · RESULTS OF OPERATIONS · LIQUIDITY AND CAPITAL RESOURCES · FINANCIAL CONDITION · FORWARD-LOOKING STATEMENTS OVERVIEW Sun Bancorp, Inc. (the “Company”) is a multi-state Bank Holding Company headquartered in Vineland, New Jersey. The Company’s principal subsidiary is Sun National Bank (the “Bank”). At December 31, 2007, the Company had total assets of $3.34 billion, total deposits of $2.70 billion and total shareholders’ equity of $362.2 million. The Company’s principal business is to serve as a holding company for the Bank. As a registered holding company, the Company is subject to the supervision and regulation of the Board of Governors of the Federal Reserve System. Through the Bank, the Company provides commercial and retail banking services. As of December 31, 2007, the Company had 70 Community Banking Centers located in 13 counties in southern and central New Jersey and in the contiguous New Castle County market in Delaware. During the first quarter of 2008, the Company expects to consolidate two Community Banking Centers, located in New Jersey, into an existing Community Banking Center.See Note 3 of the Notes to the Consolidated Financial Statements for additional information regarding the consolidation. The Company offers a comprehensive array of lending, depository and financial services to its commercial and retail customers throughout the marketplace.The Company’s lending services to businesses include term loans and lines of credit, mortgage loans, construction loans, and equipment leasing.The Company is a Preferred Lender with both the Small Business Administration (“SBA”) and the New Jersey Economic Development Authority.The Company’s commercial deposit services include business checking accounts and cash management services such as electronic banking, sweep accounts, lockbox services, internet banking, PC banking, remote deposit and controlled disbursement services.The Company’s lending services to consumers include residential mortgage loans, residential construction loans, second mortgage loans, home equity loans and installment loans.The Company’s consumer deposit services include checking accounts, savings accounts, money market deposits, certificates of deposit and individual retirement accounts.In addition, the Company offers mutual funds, securities brokerage, annuities and investment advisory services through a third-party arrangement. The Company funds its lending activities primarily through retail deposits, brokered deposits, the scheduled maturities of its investment portfolio, repurchase agreements with customers and advances from the Federal Home Loan Bank (“FHLB”). As a financial institution with a primary focus on traditional banking activities, the Company generates the majority of its revenue through net interest income, which is defined as the difference between interest income earned on loans and investments and interest paid on deposits and borrowings. - 2 - Growth in net interest income is dependent upon the Company’s ability to prudently manage the balance sheet for growth, combined with how successfully it maintains or increases net interest margin, which is net interest income as a percentage of average interest-earning assets. The Company also generates revenue through fees earned on the various services and products offered to its customers and through sales of loans, primarily SBA and residential mortgages. Offsetting these revenue sources are provisions for credit losses on loans, administrative expenses and income taxes. The slowing regional and national economy has been and will continue to be a challenge for the Company. While New Jersey has not suffered wholesale declines in the value of residential real estate as have other areas of the country, construction lending and lending to contractors will be impacted by weakness in this sector. Potential also exists for the flattening and decline in commercial real estate values over the long term which may impact the eventual ability to successfully refinance maturing commercial mortgage loans. Additionally, what remains uncertain is the impact of historically high energy prices on both business and leisure travel. The Company’s net income for 2007 was $19.4 million, or $0.86 per share – diluted compared to $17.3 million, or $0.77 per share – diluted in 2006. Included in 2007 results are net charges of approximately $2.1 million (pre-tax) or $0.06 per share.The net charges include $2.4 million of severance and other related expenses, $915,000 for the write-off of unamortized issuance costs on redeemed trust preferred securities and early extinguishment of debt charges on FHLB borrowing, and $185,000 of branch rationalization charges.Offsetting these charges was a gain of $1.4 million realized from the sale of three branches.The prior year included approximately $1.6 million (pre-tax), or $0.05 per share, in branch rationalization and severance related charges.The following is an overview of key factors affecting the Company’s results for 2007: · Total loans before allowance for loan losses grew $144.7 million or6.1% to $2.51billion. Organic loan growth adjusted for approximately $166.0 million in loan prepayments and a branch sale was approximately 13.1%. · Total deposits increased $31.1 million or 1.2% to $2.70 billion. Organic deposit growth, adjusted for approximately $40.0 million in deposits sold in connection with the sale of three branches, was approximately 2.7%. · As part of the Company’s branch rationalization program to improve profitability, the Company sold three branch offices during the first quarter 2007, including approximately $40 million of aggregate deposits and approximately $19 million of aggregate loan receivables, resulting in a net gain (pre-tax) of $1.4 million.During the third quarter of 2007, the Company consolidated two branch offices, resulting in $185,000 (pre-tax) of lease buy-out and other related charges. · Net interest income (on a tax-equivalent basis) for 2007 was $100.4 million. The interest rate spread and net interest margin (on a tax-equivalent basis) was 2.71% and 3.37%, respectively. The interest rate spread and net interest margin, adjusted for approximately $791,000 for the write-off of unamortized issuance costs on redeemed trust preferred securities, was 2.74% and 3.40%, respectively. The compression in the net interest margin of 7 basis points from 3.44% for 2006 to 3.37% for 2007 reflects continued intense market competitiveness for both loans and deposits, the challenging interest rate environment in 2007, lower levels of demand deposits, as well as the increased cost of interest-bearing deposits attributable to the Company’s deposit pricing strategy in support of the retail transformation initiative which began in third quarter of 2006 and continued through all of 2007. · The provision for loan losses increased year-over-year $4.6 million to $8.4 million. Total non-performing assets were $29.6 million at December 31, 2007, or 1.18% of total loans and real estate owned compared to $15.2 million or 0.64% at December 31, 2006. Net charge-offs for 2007 were $7.1 million or 0.29% of average loans outstanding compared to $1.9 million or 0.08% of average loans outstanding for · Total non-interest income grew year-over-year $6.4 million to $26.2 million as service charges on deposits increased $2.6 million as a result of the implementation of select retail banking fee enhancements and a net gain of $1.4 million as a result of branch rationalization. - 3 - · In January 2007, the Company terminated the employment of the Company’s former President and Chief Executive Officer and as a result recognized $1.8 million in severance and other related charges.The Vice Chairman of the Board served as interim President and Chief Executive Officer until the appointment of the new President and Chief Executive Officer who joined the Company effective January 7, 2008. · The Company’s efficiency ratio trended favorably each quarter of 2007, ending with a fourth quarter efficiency ratio of 66.61% as the Company continued to focus on ongoing profitability enhancement initiatives with particular emphasis on expense efficiency savings. · During 2007, the Company repurchased approximately 5% or 1,010,523 shares of the Company’s outstanding common stock. In late December 2007, the Company announced a new stock repurchase plan of approximately 5% or 1,100,000 shares. CRITICAL ACCOUNTING POLICIES, JUDGMENTS AND ESTIMATES The discussion and analysis of the financial condition and results of operations are based on the Consolidated Financial Statements, which are prepared in conformity with generally accepted accounting principles (“GAAP”)in the United States of America. The preparation of these financial statements requires management to make estimates and assumptions affecting the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities, and the reported amounts of income and expenses. Management evaluates these estimates and assumptions on an ongoing basis, including those related to the allowance for loan losses, goodwill, intangible assets, income taxes, stock-based compensation and derivative financial instruments. Management bases its estimates on historical experience and various other factors and assumptions that are believed to be reasonable under the circumstances. These form the basis for making judgments on the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Allowance for Loan Losses. Through the Bank, the Company originates loans that it intends to hold for the foreseeable future or until maturity or repayment. The Company may not be able to collect all principal and interest due on these loans. Allowance for loan losses represents management’s estimate of probable credit losses inherent in the loan portfolio as of the balance sheet date. The determination of the allowance for loan losses requires management to make significant estimates with respect to the amounts and timing of losses and market and economic conditions. The allowance for loan losses is maintained at a level that management considers adequate to provide for estimated losses and impairment based upon an evaluation of known and inherent risk in the loan portfolio. Loan impairment is evaluated based on the fair value of collateral or estimated net realizable value. A provision for loan losses is charged to operations based on management’s evaluation of the estimated losses that have been incurred in the Company’s loan portfolio. It is the policy of management to provide for losses on unidentified loans in its portfolio in addition to classified loans. Management monitors its allowance for loan losses at least quarterly and makes adjustments to the allowance through the provision for loan losses as economic conditions and other pertinent factors indicate. The quarterly review and adjustment of the qualitative factors employed in the allowance methodology and the updating of historic loss experience allow for timely reaction to emerging conditions and trends.In this context, a series of qualitative factors are used in a methodology as a measurement of how current circumstances are affecting the loan portfolio.
